Order entered October 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00923-CR

                            REBECCA JEAN CAGLE, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-45513-P

                                           ORDER
        The Court REINSTATES the appeal.

        On August 28, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent; (3) the Dallas County Public Defender’s Office has

now been appointed to represent appellant; (4) the court reporter did not receive notice the case

was on appeal; and (5) the court reporter requested thirty days from the October 1, 2013 hearing

to file the record.

        We DIRECT the Clerk to list the Dallas County Public Defender’s Office as appellant’s

appointed counsel of record.
       We ORDER Lisabeth Kellett, official court reporter of the 203rd Judicial District Court,

to file the reporter’s record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Lisabeth Kellett, Official Court Reporter, 203rd Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; and the Dallas County District

Attorney’s Office.


                                                   /s/    DAVID EVANS
                                                          JUSTICE